Pfeifer, J.,
dissenting. The majority states that the ordinance’s “classification as an impact fee or a tax is not determinative for purposes of our constitutional inquiry.” I beg to differ. According to Section 2, Article XII of the Ohio Constitution, “Land and improvements thereon shall be taxed by uniform rule according to value.” See State ex rel. Park Invest. Co. v. Bd. of Tax Appeals (1964), 175 Ohio St. 410, 25 O.O.2d 432, 195 N.E.2d 908; State ex rel. Park Invest. Co. v. Bd. of Tax Appeals (1972), 32 Ohio St.2d 28, 29, 61 O.O.2d 238, 238, 289 N.E.2d 579, 580. Most of the existing infrastructure in Beavercreek and other cities and towns was paid for by the city or town. Here, however, Beavercreek is attempting to force developers to pay for improvements or additions to infrastructure as a quid pro quo for developing a site, even when the improvements or additions occur beyond the property lines of the development. *132This strikes me as a tax, and, since it is not applied uniformly, as an unconstitutional tax.
Alternatively, if it is necessary to formulate a test to evaluate a Takings Clause challenge to an impact fee ordinance, I would favor a stricter test than that put forth by the majority. I would hold that “an impact fee ordinance is constitutional if the exaction is specifically and uniquely attributable to the needs of the development.”
Finally, the ordinance at issue does not meet the second part of the majority’s dual rational nexus test, which requires that there be a reasonable relationship between the impact fee imposed and the benefits accruing to the developer. Even though this is an incredibly light standard, it is not clear that developers will receive any benefit. After all, Beavercreek is not obligated to contribute any of its own money and the impact fee money alone is insufficient to pay for the entire cost of the roadway improvements. How can there be a reasonable relationship between certain impact fees and uncertain benefits? I would hold that the dual rational nexus test formulated by the majority is not met.
I would affirm the judgment of the court of appeals.
Resnick, J., concurs in the foregoing dissenting opinion.